       Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK


 JOSHUA LAKE, individually and on                                Civil Case Number:
 behalf of all others similarly situated,
                                                                  6:18-cv-1469 (BKS/ATB)
                         Plaintiff,                               CIVIL ACTION

                                                         CLASS ACTION COMPLAINT
                   -against-                                       AND
                                                          DEMAND FOR JURY TRIAL

 UNITED TRANZACTIONS, LLC,

                         Defendant.

       Plaintiff JOSHUA LAKE (hereinafter, “Plaintiff”), a New York resident, brings this class

action complaint on behalf of himself and all others similarly situated, by and through the

undersigned attorneys, against Defendant UNITED TRANZACTIONS, LLC (hereinafter

“Defendant”), based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

   1. Defendant violated the Plaintiff’s rights provided under the FDCPA by falsely threatening

       him with criminal charges and legal action, as well as by masking its identity as a debt

       collector attempting to collect a debt. Plaintiff brings this matter as a class action, because

       such illegal tactics are routinely engaged in by Defendant. Indeed, Defendant has a long

       history and track record of abusing consumers, particularly through the use of false threats

       of legal action, imprisonment and criminal charges.

   2. For example, in 2015, Defendant was sued, in part, for threatening to have a Pennsylvania

       resident arrested, held and prosecuted in Florida, because that consumer’s check had

       bounced. That case was settled as a class action in 2016, wherein the Defendant agreed to



                                                 1
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 2 of 12



   pay hundreds of thousands of dollars to resolve the FDCPA claims brought against it. See,

   Pawlowski v. United TranzActions, LLC, 2:15-cv-02330-MAK (EDPA 2016).

3. In 2014, Defendant was similarly sued for falsely threatening an individual with arrest and

   felony charges, because that consumer’s check had bounced. See, Hernandez v. United

   TranzActions, LLC, 1:14-cv-03001-KLM (D.Colo. 2014).

4. In 2015, Defendant was again sued for falsely telling a consumer that his bounced check

   was the subject of check fraud, and could result in a felony and that the consumer would

   have to serve jail time. See, Mate v. United TranzActions, LLC, 5:15-cv-02170-FMO-KK

   (C.D. CA 2015).

5. In 2011, Defendant was sued for falsely threatening a consumer that his bounced check

   would result in prosecution and felony charges. See, Khouri v. United TranzActions, LLC,

   1:11-cv-00514-WDM-BNB (D. Colo. 2011).

6. In 2013, Defendant was sued for falsely threatening a consumer that his bounced check

   would result in prosecution. See, Gomez v. United TranzActions, LLC, 1:13-cv-00011-

   LTB (D. Colo. 2013).

7. In 2013, Defendant was again sued for falsely threatening a consumer that unless he

   immediately paid on his bounced check, the Defendant would file legal action the next day

   by 12:00 p.m.      See, Penn v. United TranzActions, LLC, 1:13-cv-03834-KAM-RML

   (E.D.N.Y. 2013).

8. Defendant similar routinely fails to comply with the FDCPA’s requirements that it identify

   itself as a debt collector and disclose that any information obtained would be used for that

   purpose. See e.g., Smiley v. United TranzActions, LLC, 0:11-cv-01717-MJD-FLN (D.

   Minn. 2011); Protze v. United TranzActions, LLC, 11:11-cv-02490-REB-KLM (D. Colo.




                                            2
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 3 of 12



   2011); Mate v. United TranzActions, LLC, 5:15-cv-02170-FMO-KK (C.D. CA 2015).

9. Unsurprisingly, Defendant has now repeated its past violations of the FDCPA, thereby

   necessitating the bringing of the instant action.

10. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

   abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

   § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of

   jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

   . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

   does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

   §§ 1692(b) & (c).

11. Congress explained that the purpose of the Act was not only to eliminate abusive debt

   collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate, id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to

   comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

12. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

   et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

   the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

13. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).




                                             3
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 4 of 12



                                  NATURE OF THE ACTION

14. Plaintiff brings this class action on behalf of a class of consumers nationwide seeking

   redress for Defendant’s actions of using false, deceptive and misleading representation or

   means in connection with the collection of an alleged debt.

15. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code, commonly

   referred to as the Fair Debt Collections Practices Act (“FDCPA”) which prohibits debt

   collectors from engaging in false, deceptive or misleading practices.

16. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                          PARTIES

17. Plaintiff is a natural person and a resident of Mohawk, New York, in Herkimer County and

   is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

18. Defendant UTA is a business entity regularly engaged in the business of processing checks

   and collecting debts in this State with its principal place of business located at 3200

   Executive Way, Miramar, FL 33025. UTA markets itself as “the industry leader in check

   guarantee services since 1991. UTA has a 97% approval rate and the highest average check

   amount       of     any     check      guarantee     company       in    America.”      See

   https://www.unitedtranzactions.com/docs/UTA__Check_Guarantee.pdf.

19. The principal purpose of Defendants is the collection of debts using the mails and

   telephone, and Defendants regularly attempt to collect alleged debts originally due to

   another.

20. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).




                                             4
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 5 of 12



                              ALLEGATIONS OF FACT


21. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.

22. Some time prior to June 23, 2018, the Plaintiff purchased a vehicle from James Mitsubishi

   in Rome, New York, which he financed through an auto loan.

23. Plaintiff has made all of his regular monthly payments on the auto loan.

24. However, Plaintiff was also told to pay an additional $2,000.00 (“the alleged obligation”)

   on the auto loan, which he was unable to do, and was given thirty days to pay it.

25. The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

26. Defendant contends that the alleged obligation is past due.

27. On or about June 20, 2018, the Defendant left a voicemail for the Plaintiff which stated:

   “This message is for Joshua Lee Lake. Joshua Lee Lake. Mr. Lake, this is Jerome

   Kahn. I’ve called you numerous times during the month of June and you have yet

   to respond to any of my calls. So be it. Tomorrow, June 21st, that is tomorrow June

   21st, [illegible] county, regarding James Cars of Rome and your $2,000 theft by

   check. Your check will be filed with the county as a theft by check. And again,

   that’s on the Joshua Lee Lake. I called you a bunch of times, you never called back,

   wanted to see, well not me, the merchant wanted to see if you wanted to resolve

   this before I had to go legally against you in court. Apparently you don’t. So the

   matter will go forward tomorrow morning. If you have any questions, or if you

   have an attorney that will be representing you, have him call my office if you like,

   my secretary will take the information, however the matter will not be delayed.

   (786)264-7034. Good luck with that decision.”



                                             5
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 6 of 12



28. The June 20, 2018 voicemail is a "communication" as defined by 15 U.S.C.§ 1692a(2).

29. Plaintiff has not done anything that would subject him to criminal or civil charges.

30. Defendant never filed any legal charges, criminal or civil, against the Plaintiff.

31. Nor did Defendant ever intend to file any criminal or civil charges against the Plaintiff.

32. Instead, the Defendant simply made up nonsensical threats of legal action and criminal

   charges in an attempt to coerce Plaintiff into paying on the alleged obligation, much as

   the Defendant has done time and time again to numerous consumers as evinced by the

   numerous lawsuits listed above.

33. By making these false threats, the Defendant caused the Plaintiff a real risk of harm.

   Plaintiff, as would the least sophisticated consumer, would believe that he had to pay

   the alleged debt immediately in order to avoid the serious-sounding consequences

   threatened by Defendant.

34. Plaintiff further suffered extreme emotional distress, along with feelings of panic and fear

   as a result of the Defendant’s false threats.

35. Moreover, in the Defendant’s voicemail, the Defendant never once stated that it was a

   debt collector, that the communication was an attempt to collect a debt, or that any

   information obtained would be used for that purpose.

36. Nor has the Defendant ever given that required disclosure to the Plaintiff in any of the

   communications that the Defendant had with the Plaintiff.

37. The Defendant has thus harmed the Plaintiff, by depriving the Plaintiff of information to

   which he was statutorily entitled to receive, and by obtaining information from the



                                              6
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 7 of 12



   Plaintiff without disclosing the reasons that this information was being sought for.

38. Defendants could have taken the steps necessary to bring its actions within

   compliance with the FDCPA, but neglected to do so and failed to adequately

   review its actions to ensure compliance with the law.

                                  CLASS ALLEGATIONS

39. Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure (hereinafter

   “FRCP”) Rule 23, individually and on behalf of the following consumer classes:

   Class A:        a) All consumers nationwide, b) whom Defendant falsely threatened with

                   legal action or criminal charges, c) during the one-year period immediately

                   preceding the filing of this action.

   Class B:        a) All consumers nationwide, b) whom Defendant placed a voicemail to

                   without disclosing that the communication was from a debt collector, c)

                   during the one-year period immediately preceding the filing of this action.

40. The identities of all class members are readily ascertainable from the records of Defendant

   and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

41. Excluded from the Plaintiff Classes are the Defendant and all officers, members, partners,

   managers, directors, and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action and all members of their immediate

   families.

42. There are questions of law and fact common to the Plaintiff Classes, which common issues

   predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s policies – falsely threatening consumers with legal action or



                                              7
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 8 of 12



   criminal charges, and failing to disclose that it is a debt collector - violate 15 U.S.C. §

   1692e.

43. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

   and legal theories.

44. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Classes defined

   in this complaint. The Plaintiff has retained counsel with experience in handling consumer

   lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

   attorneys have any interests, which might cause them not to vigorously pursue this action.

45. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

   defined community interest in the litigation:

   (a)      Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

            the Plaintiff Classes defined above is so numerous that joinder of all members

            would be impractical.

   (b)      Common Questions Predominate: Common questions of law and fact exist as to

            all members of the Plaintiff Classes and those questions predominate over any

            questions or issues involving only individual class members. The principal issue is

            whether the Defendant’s policies – falsely threatening consumers with legal action

            or criminal charges, and failing to disclose that it is a debt collector - violate 15

            U.S.C. § 1692e.

   (c)      Typicality: The Plaintiff’s claims are typical of the claims of the class members.

            The Plaintiff and all members of the Plaintiff Classes have claims arising out of the

            Defendant’s common uniform course of conduct complained of herein.




                                              8
   Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 9 of 12



   (d)     Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

           members insofar as Plaintiff has no interests that are averse to the absent class

           members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

           has also retained counsel experienced in handling consumer lawsuits, complex

           legal issues, and class actions. Neither the Plaintiff nor their counsel have any

           interests which might cause them not to vigorously pursue the instant class action

           lawsuit.

   (e)     Superiority: A class action is superior to the other available means for the fair and

           efficient adjudication of this controversy because individual joinder of all members

           would be impracticable. Class action treatment will permit a large number of

           similarly situated persons to prosecute their common claims in a single forum

           efficiently and without unnecessary duplication of effort and expense that

           individual actions would engender.

46. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

   appropriate in that the questions of law and fact common to members of the Plaintiff

   Classes predominate over any questions affecting an individual member, and a class action

   is superior to other available methods for the fair and efficient adjudication of the

   controversy.

47. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

   of class certification motion, seek to certify a class(es) only as to particular issues pursuant

   to Fed. R. Civ. P. 23(c)(4).




                                              9
  Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 10 of 12



                                         COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.
                 (False Threats And Deceptive Practices)

48. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.

49. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692e.

50. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, misleading

   and/or deceptive means to collect or attempt to collect any debt or to obtain information

   concerning a consumer.

51. The Defendants violated said section in its letter to the Plaintiff by:

       a. Using a false, deceptive, and misleading representations or means in

            connection with the collection of a debt, in violation of §1692e(10);

       b. Falsely representing the legal status of the alleged debt in violation of

            1692e(2)(A);

       c. Falsely implying that nonpayment of the alleged debt will result in the arrest or

            imprisonment of the Plaintiff, in violation of §1692e(4);

       d. Falsely threatening the Plaintiff with action that cannot legally be taken, and that

            the Defendant did not intend to take, in violation of §1692e(5); and

       e. Falsely implying that the Plaintiff committed a crime in order to disgrace the

            Plaintiff, in violation of §1692e(7).




                                             10
  Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 11 of 12



52. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory

   damages, costs and attorneys' fees.



                                        COUNT II

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           16 U.S.C. §1692e et seq.
                (Failure To Provide Required Disclosures)

53. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.

54. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692e.

55. Pursuant to 15 U.S.C. § 1692e(11), a debt collector must disclose in its initial

   communication that the debt collector is attempting to collect a debt and that any

   information obtained will be used for that purpose.

56. Pursuant to 15 U.S.C. § 1692e(11), the debt collector must also disclose in subsequent

   communications that the communication is from a debt collector.

57. The Defendants violated 15 U.S.C. § 1692e(11) by never once making any of these

   required disclosures.

58. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory

   damages, costs and attorneys' fees.




                                            11
      Case 6:18-cv-01469-BKS-ATB Document 1 Filed 12/19/18 Page 12 of 12



                               DEMAND FOR TRIAL BY JURY

   59. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby request a

       trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                (a)    Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and Plaintiff’s Counsel, as Class Counsel;

                (b)    Awarding Plaintiff and the Class statutory damages;

                (c)    Awarding Plaintiff and the Class actual damages;

                (d)    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

and expenses;

                (e)    Awarding pre-judgment interest and post-judgment interest; and

                (f)    Awarding Plaintiff and the Class such other and further relief as this Court

may deem just and proper.


Dated: December 19, 2018
                                      By:        /s/ Yitzchak Zelman
                                                 Yitzchak Zelman, Esq.
                                                 MARCUS ZELMAN, LLC
                                                 701 Cookman Avenue, Suite 300
                                                 Asbury Park, New Jersey 07712
                                                 Phone: (732) 695-3282
                                                 Facsimile: (732) 298-6256
                                                 Email: yzelman@marcuszelman.com
                                                 Attorneys for Plaintiff




                                                   12
